IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 447 EAL 2018
                                           :
                    Respondent             :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum and
             v.                            :   Order of the Superior Court at No.
                                           :   2533 EDA 2017 entered on August
                                           :   27, 2018, reversing and remanding
MARQUISE L. DAVIS,                         :   the Order of the Philadelphia County
                                           :   Court of Common Pleas at No. CP-51-
                    Petitioner             :   CR-0004903-2016 entered on July 18,
                                           :   2017


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the decision of the Superior Court is REVERSED, and the order of the Court

of Common Pleas is REINSTATED in accordance with this Court’s opinion in

Commonwealth v. Perfetto, 7 EAP 2018.